UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 24, 2013 Simplicity Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 001-34979 26-1500698 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1359 N. Grand Avenue, Covina, CA 91724 (Address of principal executive offices) (626) 339-9663 Registrant's telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. Other Events. On April 24, 2013, the Board of Directors of Simplicity Bancorp, Inc., the holding company for Simplicity Bank, declared a quarterly cash dividend of $0.08 per share on its common stock. The dividend will be paid on May 29, 2013 to the shareholders of record as of the close of business on May 13, 2013. A copy of the press release is included as Exhibit 99.1 to this report. ITEM 9.01.Financial Statements and Exhibits. (a) No financial statements of businesses acquired are required. (b) No pro forma financial information is required. (c) Not Applicable. (d) Exhibits. Press release dated April 25, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. SIMPLICITY BANCORP, INC. Date: April 25, 2013 By: /s/ Jean M. Carandang Jean M. Carandang Chief Financial Officer (Duly Authorized Representative)
